In an action by 89 tenants against a landlord pursuant to subdivision 6 of section 11 of the Emergency Housing Rent Control Law (L. 1946, ch. 274, as amd. by L. 1957, ch. 755), to recover overpayments of rent in excess of the maximum rent, pursuant to a determination of the State Rent Administrator revoking retroactively rent increases and directing the refund of the excess rent collected, the landlord appeals from an order of the Supreme Court, Westchester County, dated January 26, 1960, denying her motion: (a) to dismiss the complaint, pursuant to rule 106 of the Rules of Civil Practice, on the ground that it does not state facts sufficient to constitute a cause of action; and (b) to dismiss the complaint, pursuant to rule 107 of the Rules of Civil Practice, on the ground that the causes of action stated in the complaint did not accrue within the time limited by law for their commencement. Order affirmed, with $10 costs and disbursements. (See Matter of Selig v. Caputa, 12 A D 2d 821.) Defendant’s time to answer the complaint is extended until 20 days after entry of the order hereon. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.